Citation Nr: 0113070	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  01-03 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 17, 
1996, for the award of a 100 percent rating for bipolar 
disorder with major depression.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active from February 1987 to July 1993.

The St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO) granted service connection and 
assigned a 10 percent disability rating for bipolar disorder 
with major depression.  The veteran was informed of this 
favorable determination, as well as his procedural and 
appellate rights, by VA letter dated November 1, 1993.  He 
did not initiate an appeal, and the decision became final.

By rating decision issued in December 1997, the St. 
Petersburg VARO subsequently granted entitlement to an 
increased rating to 70 percent for bipolar disorder with 
major depression, effective from August 14, 1997.  In July 
1998, following the receipt of additional medical evidence, 
the RO granted an increased rating to 100 percent, again 
effective from August 14, 1997.  The veteran thereafter 
expressed dissatisfaction with the effective date assigned.

This current matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the St. 
Petersburg RO, which granted entitlement to an earlier 
effective date of December 17, 1996 for the veteran's 100 
percent rating for bipolar disorder with major depression.  
Claims of entitlement to special monthly compensation and 
Dependents' Educational Assistance (DEA) were denied.

The veteran filed a notice of disagreement with respect to 
the effective date assigned for the 100 percent evaluation 
and the denial of DEA benefits only.  Accordingly, his claim 
of entitlement to special monthly compensation is not in 
appellate status and will no longer be discussed herein.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1994).

By rating decision issued in January 2001, following 
additional evidentiary development, the RO granted 
entitlement to DEA benefits from November 30, 2000. As such, 
there is no longer an outstanding issue of fact or law 
pertaining to this claim.  See Grantham v. Brown, 114 F .3d 
1156 (1997).

In view of the foregoing, the Board finds that the sole 
remaining issue in appellate status is the veteran's earlier 
effective date claim.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The RO granted service connection and assigned a 10 
percent rating for bipolar disorder.  The veteran was 
informed of this favorable determination, as well as his 
procedural and appellate rights, by VA letter dated November 
1, 1993.  He did not initiate an appeal, and the decision 
became final.

3.  The veteran filed an informal application for increase on 
December 17, 1996, and a formal application was received 
within one year from that date.

4.  It is not factually ascertainable from the evidence of 
record that the veteran's service-connected bipolar disorder 
with major depression was productive of more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, 
prior to December 17, 1996.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 17, 
1996, for the award of a rating greater than 10 percent for 
bipolar disorder with major depression are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 
3.400, 4.130, Diagnostic Code 9432 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The appellant and his 
representative were notified of the evidence necessary for a 
successful claim and the law regarding effective dates in 
copies of rating decisions, the statement of the case, and 
letters, including an October 2000 letter.  Insofar as 
neither the veteran nor his private attorney, after receiving 
a copy of the entire claims folder, have indicated that there 
is any additional information that may be available or 
necessary to a decision, the Board finds that the Department 
has satisfied the duty to assist in the development of this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be 
codified at 38 U.S.C. § 5103A). 

As noted above, the uncontroverted evidence of record 
establishes that the RO granted service connection and 
assigned a 10 percent rating for bipolar disorder.  The 
veteran was informed of this favorable determination, as well 
as his procedural and appellate rights, by VA letter dated 
November 1, 1993.  He did not initiate an appeal, and the 
decision became final.

On December 17, 1996, the veteran filed a VA Form 10-5345, 
Request for and Consent to Release of Medical Records, 
indicating that he wanted copies of all information in his 
claims and benefits folder release to his private attorney 
for purposes of assisting him in prosecuting a claim.  
Following compliance, the veteran filed a formal application 
for increase in September 1997.

Following additional evidentiary development, the RO granted 
an increased rating to 70 percent from August 14, 1997.  The 
veteran's private attorney thereafter submitted additional 
evidence on his behalf, and the RO granted entitlement to a 
100 percent rating from August 1997.  The veteran then filed 
a notice of disagreement with respect to the effective date 
assigned.

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor," unless 
specifically provided otherwise. 8 U.S.C.A. § 5110(a) (West 
1991).  Section 5110(b)(2) provides otherwise by stating that 
the effective date of an increased rating "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (2000), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date otherwise, date of receipt of claim."  See 
Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2000).

Under some circumstances, the date of outpatient or hospital 
or date of admission to VA or uniformed services hospital 
will be accepted as the date of receipt of an informal claim.  
38 C.F.R. § 3.157(b)(1) (2000).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within 1 year after 
that increase in disability.  The application referred to 
must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to 1 year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered, once a claimant 
has submitted a claim for an increased disability rating.  
The Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim for increase, provided also that the claim for 
increase is received within 1 year after the increase.  The 
Court further stated that the phrase "otherwise, the 
effective date shall be the date of receipt of the claim" 
provides the applicable effective date when a factually-
ascertainable increase occurred more than 1 year prior to 
receipt of the claim for increase.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

The VA Schedule for Rating Disabilities, as set forth at 38 
C.F.R. § 4.130, provides for a 10 percent rating for a 
bipolar disorder with major depression when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9432 (2000).  

In April 1998, the veteran's private attorney filed a claim 
for a total rating based on individual unemployability due to 
service-connected disability (TDIU).  It was reported that 
the veteran had only completed one year of college and had 
not been employed since discharge from military service in 
1993.

By rating decision issued in July 1998, the RO granted an 
increased schedular rating to 100 percent.  The RO noted that 
since the veteran was granted a total schedular rating, he is 
not eligible for TDIU.  Green v. West, 11 Vet. App. 472, 476 
(1998) (citing Vettese v. Brown, 7 Vet App. 31 (1994) ("claim 
for [total rating based on individual unemployability 
presupposes] that the rating for the condition is less than 
100 percent") and Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (100% schedular rating "means that a veteran is 
totally disabled")).

By rating decision issued in July 1999, the RO assigned an 
effective date of December 17, 1996 for the 100 percent 
evaluation for bipolar disorder with major depression.  The 
RO indicated that there was no evidence of record, dated 
within one year prior to December 1996, on which it can be 
factually ascertained that the veteran was entitled to a 100 
percent evaluation.  It was noted that the only evidence 
which meets the one-year criteria is a VA outpatient 
treatment report, dated November 13, 1996, which shows that 
the veteran was seen for regulation of his medication 
therapies.  Mental status examination revealed that the 
veteran was pleasant, not psychotic with slight pressure of 
speech.  The diagnosis was bipolar, mildly manic.  The RO 
concluded that there were no findings on which to base a 100 
percent evaluation for the veteran's bipolar disorder were 
shown in the report.

After a review of the record, the Board finds that it is not 
factually ascertainable from the evidence of record that the 
service-connected psychiatric disability was productive of 
more than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, prior to December 17, 1996.

The November 1996 VA treatment record clearly indicates that 
the veteran was not psychotic.  The examiner's description of 
slight pressure of speech and mildly manic was indicative of 
no more than mild or transient symptoms.  It was noted that 
the veteran was taking medication and that his sleep was 
interrupted, but there were no findings of occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), and mild memory loss (such as forgetting names, 
directions, recent events).  As such, the record reflects 
that that veteran did not meet the criteria for a rating 
greater than 10 percent.  

There are no other medical records within the applicable one-
year period prior to the veteran's December 1996 claim upon 
which facts can be ascertained with respect to his service-
connected bipolar disorder with major depression.  As to 
this, the veteran's attorney suggests that the VCAA requires 
that this case be remanded to the RO for a "retrospect 
medical opinion" as to whether or not the veteran was 
totally disabled for the entire one year period prior to his 
claim.

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state our reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  In this case, the Board observes that a remand to 
the RO would be futile insofar as any "retrospect medical 
opinion" with regard to the nature and severity of the 
veteran's service-connected disorder in 1996 cannot be 
obtained without recourse to mere speculation by the 
examining physician.  As noted above, there are no additional 
medical records pertaining to the veteran's service-connected 
disorder that were developed in 1996.  Therefore, even were 
VA to obtain the requested an additional medical opinion, the 
doctor's finding would amount to nothing more than 
unsubstantiated conjecture.  Accordingly, further development 
and further expending of VA's resources is not warranted.

In sum, the Board finds that the criteria for an effective 
date earlier than December 17, 1996, for the award of a 
rating greater than 10 percent for bipolar disorder with 
major depression are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.130, Diagnostic 
Code 9432 (2000).


ORDER

An effective date prior to December 17, 1996, for the award 
of a 100 percent rating for bipolar disorder with major 
depression, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

